notice of Allowance
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lynne Wang (74,876) on August 19, 2022.
The application has been amended as follows: 
Please amend claim 1 to:
1. A computer-implemented method comprising: 
receiving, from a client device, a request for a transportation service; 
determining [[whether]] that a wait time for the transportation service exceeds a threshold wait time; 
in response to determining that the wait time exceeds the threshold wait time, identifying an object within a threshold vicinity of a location of the client device, the identified object lacking a current rendering in association with a location; 
transmitting, to the client device, a prompt for a user of the client device to capture an image of the identified object in the associated location; 
receiving, from the client device, a rendering of the image; and 
causing the client device to activate a function in response to receiving the rendering.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
I.	UNDERSTANDING THE CLAIMED INVENTION
The claimed invention aims to improve erroneous or outdated map data (see Spec. ¶ 2) by crowdsourcing those improvements to customers of a transportation service while they wait for their turn to receive the service. 
It is helpful to think of the invention as a combination of the three concepts highlighted below, both for purposes of search strategy and for considering the eligibility of the claimed subject matter. Claim 1, reproduced below with annotations denoting each concept, is representative of the invention: 
1.  A computer-implemented method comprising:
			[Concept A]	
receiving, from a client device, a request for a transportation service;
determining that a wait time for the transportation service exceeds a threshold wait time;
in response to determining that the wait time exceeds the threshold wait time, 
			[Concept B]
identifying an object within a threshold vicinity of a location of the client device, the identified object lacking a current rendering in association with a location;
transmitting, to the client device, a prompt for a user of the client device to capture an image of the identified object in the associated location;
receiving, from the client device, a rendering of the image; and
			[Concept C]
causing the client device to activate a function in response to receiving the rendering.
Claims 9 and 17 recite the same method as claim 1, albeit embodied as instructions encoded on a non-transitory computer readable medium executable by a general-purpose computer in the case of claim 9, and as the general-purpose computer that executes the method in the case of claim 17. Accordingly, it should be understood that the Examiner’s remarks with respect to claim 1 are essentially the same as for claims 9 and 17.
II.	DISCUSSION OF THE EXAMINER’S SEARCH STRATEGY		
Planning the Field of Search
In consideration of the claimed invention’s patentability, the Examiner notes the following about the various embodiments, equivalents, and potentially analogous art within the scope of the claims. Reference is made to the search string L numbers in the attached search history from PE2E-Search as an example, although similar searches using different tools, including for Non-Patent Literature, are also attached to this mailing. 
The claimed invention essentially solicits the help of riders waiting to use a transportation service (Concept A) by having them collect improved map data (Concept B) in exchange for an incentive (Concept C).1
Regarding Concept A, although the specification contemplates that the invention is useful in the context of ridesharing, the plain language of the claim is not so limited. To that end, the Examiner considered all analogous forms of transportation, and all analogous business models for providing transportation (e.g., ridesharing in search strings L40 and L25, or transportation more broadly under CPC symbol G06Q50/30 in search strings L42–45). The business concept of reservations in general (with or without transportation) under G06Q10/02 was also considered. As will be discussed in section III below, the Examiner also searched for and found analogous concepts in the field of amusement parks (search strings L28–L32), since, after all, amusement park rides are a form of conveyance (even if most ultimately have the same pickup and destination locations). 
With respect to “wait time,” the Examiner attempted to search several variations of threshold time, and different levels of specificity for what the riders do during the wait time, and for what the riders are waiting. The concept is also captured in the Examiner’s searches within G06Q 30/0235 (“Subject matter in which a discount or incentive is provided or redeemed within limited time constraints.”). The Examiner is also aware of a line of work in the field of video games, whereby the video game provides a mini-game to help pass the time while the main game loads (e.g., CPC symbol A63F 13/88), and considered prior art references in that field as potentially analogous art. 
Regarding Concept B, the Examiner’s search included photographs, images, pictures, and even videos (since videos are ultimately a sequence of pictures) as synonymous terms. The Examiner also included relevant subgroups within the information retrieval (i.e. databases and data structures) group of the CPC (G06F 16/00), including G06F 16/5* (techniques specific to image databases), G06F 16/29 (geospatial databases), G06F 16/215 (techniques for improving the quality of data input into a database), and each of the foregoing taken in conjunction with various keywords and combinations thereof. See Search Strings L48–L55. Although the present inventios is not necessarily classifiable therein,2 those areas are inclusive of places where Concept B is most likely to be found, and are therefore necessary for a complete search of the inventive concept.
The Examiner also searched for prior art for references that might potentially disclose Concepts A or B for reasons unrelated to the invention but otherwise analogous. For instance, the Examiner searched for references that mention anything about distract users during longer wait times, or that attempt to incentivize map data collection in general, irrespective of wait times (e.g., search strings L1–L6 and L10–L11).
Regarding Concept C, the phrase “activate a function” (in isolation) is extremely broad. For instance, some examples of “functions” that might fall within the scope of “activate a function” requiring minimal search effort include receiving a confirmation that Concept B completed successfully, or simply directing the client device to proceed with whatever it wishes to do next after performing the prior step. A more concrete or narrower example of Concept C includes providing the user with access to content (such as a discount or other incentive), (see Spec. ¶¶ 22, 35, and Claim 8), though again, Concept C is by no means limited thereto. 
Given the breadth of Concept C, the Examiner hypothesized that it would be more effective to simply look for all of the prior art that recited as much of either concepts A and/or B as possible, and simply keep track of which of those references further recited anything that could fall within the scope of Concept C. As will be discussed in section III below, the Examiner discovered references disclosing Concept C in conjunction with at least one of the other two concepts using this strategy, confirming that it was appropriate. 
Nevertheless, for the sake of completeness, the Examiner also conducted searches in G06Q 30/0207, 30/0209, and 30/0235, each of which deal with various facets of incentive systems in order to get a pool of search results that could be mixed and matched with the other search strings.
Conducting the Search
Having planned the analogous fields for each of the above three concepts, the Examiner attempted different combinations of each field in all of the domestic and foreign patent databases within PE2E-SEARCH.
The Examiner repeated a similar search strategy for Non-Patent Literature, in both ProQuest/Dialog and Google for NPL results. With respect to ProQuest/Dialog, the Examiner used all of the NPL databases suggested for use with Technology Centers 2100 and 2400 (who examine various forms of computer software), and in Technology Center 3600 (who examine applied business methods, including in the transportation sector). In lieu of CPC classification searches (unavailable for prior art), the Examiner attempted to limit NPL searches both in sorting by relevance, and by using some of ProQuest/Dialog’s built-in classification systems. 
Finally, it should be understood that the above discussion is not meant to fully cover every search performed. For example, although the Examiner did not discuss the legally obligated searches for double patenting and interference above, they can be found in the attached search notes. A similar strategy was repeated in those areas.
III.	NOVELTY AND NONOBVIOUSNESS
The above search strategy did not uncover any reference capable of anticipating all three concepts A–C in a single document, and therefore, the claimed invention appears to be novel. 
Moreover, while each of concepts A, B, and C were individually well-known prior to the effective filing date of the claimed invention, the nature of the claimed invention and the state of the art is such that there is no reasonable way to justify why a skilled artisan would have combined each of the known concepts without the benefit of hindsight made available by the claims. This is particularly the case if one considers the possible reasons a skilled artisan would have had to combine the known prior art for Concept A with Concepts B and C.
For example, U.S. Patent Application Publication Nos. 2011/0313779, 2016/0147826, 2015/0154851, and 2019/0289260 each teach crowdsourcing schemes that incentivize end-users to submit content—often images or photographs of places or things tied to a geographic database. Had the Applicant claimed only Concepts B and C, any of the foregoing references might have anticipated such an invention.
Meanwhile, with respect to Concept A, the concept of monitoring customer wait times and providing solutions in response to those wait times was also well known. See, e.g., U.S. Patent Application Publication Nos. 2015/0287108, 2018/0122024, and 2019/0164177. The latter of these (U.S. Patent Application Publication No. 2019/0164177 (“Yeh”)) is particularly notable.
Yeh teaches a method and system that, in response to determining the wait time for an attraction at an amusement park is above a threshold, transmits a notification to a guest to go to another attraction, see Yeh ¶ 18 and FIG. 1. Much like the claimed invention, the attraction that exceeds the wait time threshold may be a ride (i.e., transportation), and the prior art method includes incentivizing the guest to follow the suggestion of going to another attraction. See Yeh ¶¶ 15–16. In other words, Yeh arguably teaches Concepts A and C, along with a vague analogy of Concept B (i.e., the guest receives a notification, but it has nothing to do with taking a photograph). 
However, much like the other prior art, there is no valid reason to combine Yeh with any of the prior art that discloses Concept B, because the prior art does not provide a reason as to why a person practicing Yeh’s invention (i.e., an amusement park operator) would need to receive updated photography of the park—a space totally within their control—from lay guests. The combination only makes sense when the claimed invention is viewed from a hindsight perspective. 
For these reasons, the Examiner finds that the claimed invention is novel and nonobvious. Accordingly, the claimed invention is now in condition for allowance.
IV.	REASON FOR THE EXAMINER’S AMENDMENT
Prior to the Examiner’s Amendment, claims 1–8 recited a method with an unmet contingent limitation (“determining whether a wait time for the transportation service exceeds a threshold wait time; in response to determining that the wait time exceeds the threshold wait time, identifying an object within a threshold vicinity of a location of the client device … [etc.]”). When a method claim includes an unmet condition precedent, the broadest reasonable interpretation of that method is that the contingent steps need not be performed by the prior art to make a rejection under §§ 102 or 103. See MPEP § 2111.04. 
In this case, most of claim 1’s steps were contingent upon the unmet condition precedent of determining that a wait time for the service exceeds a threshold. In addition, several dependent claims served to further limit the optional steps of claim 1, making those further limitations optional as well. (For example, claim 2 purports to further limit what “identifying the object within the threshold vicinity of the location of the client device further comprises,” identifying the object within the threshold vicinity is contingent upon the unmet condition precedent of the wait time exceeding the threshold). 
Consequently, without the Examiner’s Amendment, most of the steps necessary for rendering the claim novel and nonobvious were optional according to the broadest reasonable interpretation of the claims. The Examiner therefore recommended the present amendment to claim 1, which makes all of the contingent steps required elements of the claim, due to the condition precedent now being a required element.
V.	NOTICE OF RIGHT TO COMMENT ON REASONS FOR ALLOWANCE
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/           Primary Examiner, Art Unit 2176                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner understands the claims are not limited at all to the concept of providing “incentives,” as “activate a function” is incredibly broad language. Nevertheless, it is helpful to think about Concept C in the context of incentives, as that is how it is discussed in the specification. 
        2 The invention does not recite or describe the database functionality with enough specificity to justify classification in any of the foregoing symbols. See International Patent Classification Guide section VIII.